DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 22, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15, “integrating, using machine learning, organic and inorganic mud gas data from the real-time mud gas measurements, including handling nonlinearity and embedded noise in the real-time mud gas measurements” is not described in the original disclosure. For example, original paragraph 0020 of the specification discloses “[m]achine learning can be used to handle the high nonlinearity and the embedded noise in mud gas data for the estimation and generation of a real-time permeability log while drilling. Machine learning methodologies can be used to integrate organic and inorganic mud gas data for the estimation of permeability” (lines 6-10). Thus, the “integration” does not “hand[e] nonlinearity and embedded noise in the real-time mud gas measurements”. Rather, “[m]achine learning can be used to handle the high nonlinearity and the embedded noise in mud gas data”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15, the recitation of “handling nonlinearity” is unclear. Are the claims referring to “a machine learning approach that establishes nonlinear relationships between available mud gas data and permeability estimated for logged wells” (see specification, paragraph 0022, lines 1-3)?

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Prior Art Note

	Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a computer-implemented method and system comprising integrating, using machine learning, organic and inorganic mud gas data from the real-time mud gas measurements, including handling nonlinearity and embedded noise in the real-time mud gas measurements (claims 1, 8, 15) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant’s amendments have been considered but are traversed in view of the new grounds of rejection. The amended claims are rejected under 35 USC 112 as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yang et al. “A Machine Learning Approach to Predict Gas Oil Ratio Based on Advanced Mud Gas Data” discloses “a novel approach based on machine learning which enables us to predict gas oil ratio (GOE) from advanced mud gas (AMG) data” (Abstract). Yang et al. does not disclose estimate permeability relative to a drilling depth of the new well. In Yang et al., the machine learning does not integrate organic and inorganic mud gas data from the real-time mud gas measurements, including handling nonlinearity and embedded noise in the real-time mud gas measurements.
	Huang et al. “Permeability prediction with artificial neural network modeling in the Venture gas field, offshore eastern Canada” discloses estimating permeability from well-log information (Abstract, lines 1-2) using artificial neural networks (Abstract, lines 11-14). Huang et al. further discloses nonlinear optimization techniques handled by artificial neural networks (Abstract, lines 12-13). Huang et al. does not disclose the artificial neural networks integrate organic and inorganic mud gas data from the real-time mud gas measurements, including handling nonlinearity and embedded noise in the real-time mud gas measurements.
	Leigh et al. (US 2021/0255153) discloses determining isotopic composition of a gaseous sample (Abstract, lines 1-2). Leigh et al. further discloses mud gases comprises organic gases and inorganic gases (paragraph 0066, lines 3-8). However, the mud gases are not integrated by a machine learning that includes handling nonlinearity and embedded noise in the real-time mud gas measurements.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571)272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        December 1, 2022